DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5, 6, 8-11, 14, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of the request being a Hypertext Transfer Protocol (HTTP) request, the communications profile associated with the particular application defining a particular value associated with the particular application, and determining that the received request includes the action that is different from API actions defined in the communications profile comprises determination that an HTTP user agent header included in the received request has a value that is different from the particular value defined in the communications profile.
The prior art disclosed by Sadika teaches a method for identifying and preventing malicious API attacks by monitoring all requests sent to and from the server API; identifying one or more first characteristic data points of each request and response sent during a learning stage; and determine, based at least in part on the identified one or more first characteristic data points, one or more characteristic data models, wherein a characteristic data model represents at least one of an expected input to the API and an expected output of the API; and during a protection stage: monitor all requests sent to and from the server API; identify one or more second characteristic data points of each request and response sent during the protection stage; and one 
The prior art fails to teach the unique limitations shown above and recited in the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497